856 F.2d 197
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnny WILLIAMS;  Frank Jarmon, Plaintiffs-Appellants,v.Dewey SOWDERS, Individually and In His Official Capacity;Wayne Dunn, Individually and In His Official Capacity;George W. Wilson, Individually and In His Official Capacity;Martha L. Collins, Individually and In Her OfficialCapacity;  Johnson Roofing Company, Defendants-Appellees.
No. 88-5526.
United States Court of Appeals, Sixth Circuit.
Aug. 17, 1988.

Before ENGEL, Chief Judge, KEITH and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the civil rights complaint was filed in the district court on December 23, 1987.  The magistrate filed a report and recommendation on May 5, 1988.  On May 11, 1988, the appellant filed a notice of appeal from the May 5 report and recommendation.  The district court's decision adopting the report and recommendation was entered May 24, 1988.  No appeal was taken from that decision.


3
An order of a magistrate is not appealable unless the magistrate is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1).   Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984) (per curiam);  Trufant v. Autocon, Inc., 729 F.2d 308 (5th Cir.1984).  The magistrate was not given plenary jurisdiction in this case.  The report and recommendation was filed as provided by 28 U.S.C. Sec. 636(b)(1).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.